Citation Nr: 9932628	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-16 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for left 
eye ptosis, currently evaluated as 10 percent disabling.

2.  Entitlement to a disability rating higher than 10 percent 
for fifth cranial nerve neuritis, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from September 1979 
to February 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, which denied a 
disability rating in excess of 10 percent for the veteran's 
left eye ptosis and granted a 10 percent disability rating 
for neuritis of the fifth cranial nerve as an additional 
residual of the veteran's inservice eye surgery.

In February 1997, the Board remanded this case for additional 
evidentiary development.  Although the RO complied with the 
Board's Remand instructions, it is unfortunately necessary to 
again REMAND these claims because additional due process is 
needed.  The Board remanded this case in 1997 to provide the 
veteran additional VA examinations in order to obtain the 
medical information needed to properly evaluate his service-
connected disabilities.  The veteran was scheduled for VA 
examinations on two separate dates in October 1998, but he 
failed to report for each examination.

It is incumbent upon the veteran to submit to a VA 
examination if he is applying for VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, an original claim for 
any benefit other than compensation shall be denied.  38 
C.F.R. § 3.655(b) (1999).  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1999).

The veteran has not been provided notice of the provisions of 
38 C.F.R. § 3.655.  It would be prejudicial to him if the 
Board were to apply this regulation without his having been 
notified of its applicability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Send a letter to the veteran 
informing him of his responsibility to 
report for a VA examination under 38 
C.F.R. § 3.655, and advise him that that 
regulation will be applied, as indicated.  
Allow him an appropriate period of time 
within which to respond and provide good 
cause as to why he failed to report for 
examination in October 1998.  If the 
veteran does not respond or does not 
provide good cause as to his prior 
failures to report for VA examination, no 
further development is needed.

2.  If, and only if, the veteran provides 
adequate good cause concerning his 
failure to report for VA examinations in 
October 1998, schedule him for VA 
opthamologic and neurological 
examinations.  The claims folder and a 
copy of this remand must be made 
available to, and be thoroughly reviewed 
by, the examiners prior to the 
examinations.  The examination reports 
must include the medical rationale for 
all opinions expressed.

(a) Opthamologic:  All necessary tests 
and studies should be conducted in order 
to ascertain the severity of the 
veteran's service-connected left eye 
ptosis as a residual of inservice eye 
surgery.  The examiner is asked to 
specifically determine whether the 
veteran's left pupil is obscured, and, if 
so, to what extent (i.e., wholly 
obscured, one-half or more, or less than 
one-half).  If the veteran's left pupil 
is not obscured, the examiner should 
comment on any disfigurement present.  
Photographs of the left eye ptosis should 
be taken.  

(b) Neurologic:  All necessary tests and 
studies should be conducted in order to 
ascertain the severity of the veteran's 
service-connected neuritis of the left 
fifth cranial nerve as a residual of 
inservice eye surgery.  The examiner 
should render an opinion as to whether 
the veteran's complaints of frontal 
headaches, excessive drowsiness, and/or 
left sinus congestion are related to the 
service-connected eye surgery and/or the 
cranial nerve neuritis.  If these 
complaints are not due to the fifth 
cranial nerve injury, the examiner is 
asked to detail what, if any, 
symptoms/findings are residuals of the 
service-connected eye surgery.

3.  If the veteran has undergone 
additional VA examinations, review the 
claims folder and ensure that the 
examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

4.  If the veteran has undergone 
additional VA examinations, readjudicate 
his claims, with consideration of any 
additional information obtained as a 
result of this remand.  The RO should 
review the evidence of record at the time 
of the 1994 rating decision that was 
considered in assigning the original 
disability rating for the veteran's fifth 
cranial nerve neuritis, then consider all 
the evidence of record to determine 
whether the facts show that he was 
entitled to a higher disability rating 
for this condition at any period of time 
since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the neuritis issue as on appeal 
from the initial grant of service 
connection.  Allow an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to afford due process.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


